DETAILED ACTION
Final Action9
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.
Claims 1-20 are rejected below.



Claim Objections
Claim 17 depends from claim 15.  It is believed that this is a typo and should depend from claim 16 since a baseline has already been determined and would cause 35 USC 112 issues if let this way.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 seems to be using an equations with undefined variables. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reeve (U.S. PG Pub. 2019/0293313).


As to claim 1, Reeve teaches a method for monitoring performance and determining fault detection of a heating ventilation and air conditioning (HVAC) system, comprising: initiating a performance evaluation period through an HVAC controller communicatively coupled to the HVAC system [0052 – a baseline performance was achieved in prior monitoring which was initiated.]; monitoring the operation of the HVAC system using a monitoring system controller [operations when the baseline was taken]; obtaining baseline data for one or more environmental factors from at least one of the following: the HVAC controller communicatively coupled to the monitoring system controller; one or more sensors communicatively coupled to the HVAC controller; or one or more or databases communicatively coupled to the monitoring system controller[0052 where the baseline is stored], generating a rate of temperature change (IATR) during the performance evaluation period[0047, 0050 – calculation]; generating an adjusted rate of temperature change (IATRadj) value at intervals during the performance evaluation cycle using a performance analysis algorithm, the IATR [0047 – another iteration of fig.1 as seen in the time of the performance in the report fig.2)  and at least one of the following environmental factors: obtained environmental data[0047]; historical measured performance data for the HVAC system; or manufacturer system performance product data wherein the IATRadj value reduces variability; and displaying the IATRadj value on a display (fig. 2 – report, [0053]).  

As to claim 2, Reeve teaches wherein the HVAC system includes an HVAC controller (fig. 2 element 201)communicatively coupled to the monitoring system controller (element 306).  


As to claim 4, Reeve teaches wherein the environmental factors include at least one of the following:

 
    PNG
    media_image1.png
    115
    246
    media_image1.png
    Greyscale
  [0044, 0047].

As to claim 5, Reeve teaches wherein the environmental factors include at least one of the following: barometric pressure, outdoor humidity, wind exposure or solar exposure[0044, 0047].  

As to claim 6, Reeve teaches wherein the database may include a weather database for obtaining outside air temperature[0039].  

As to claim 7, Reeve teaches wherein the baseline data is obtained by the monitoring system controller when the HVAC system is operating a heating or cooling cycle for a pre-determined interval[0052 - a season].  

As to claim 8, Reeve teaches wherein the baseline data is provided to the monitoring system controller via the HVAC controller, and wherein the baseline data is stored on a memory[0052].  

As to claim 9, Reeve teaches wherein one or more baseline data values is provided to the monitoring system controller via an external source [fig. 2 shows the element 306 being external to the baseline data creator element 201].  

As to claim 10, Reeve teaches wherein the intervals range from one second to five-minutes [0046].  

As to claim 11, Reeve teaches wherein the adjusted IATR value is calculated using a system capacity equation [0042].  


As to claim 13, Reeve teaches wherein the performance evaluation period is selected from one of the following: a pre-determined interval[0046]; a pre-determined number of heating or cooling cycles; or a number of heating or cooling cycles until a IATRadj variance limit value is reached.  

As to claim 14, Reeve teaches wherein the HVAC controller is a wireless enabled thermostat [0036-0037].  

As to claim 16, Reeve teaches a system for monitoring and evaluation of an HVAC system, comprising: a monitoring system controller having a processor and memory, wherein the HVAC system further includes an HVAC controller (fig. 1 element 201); at least one sensor communicatively coupled to the monitoring system controller [0037-0038], wherein the sensor is configured to monitor one or more environmental parameters inside a structure[0037-0038]; a memory (element 102); and 30a transceiver configured to communicate with one or more external sources for obtaining monitoring data including at least one of the following: environmental information [0044]; HVAC performance data provided by a manufacturer; or measured HVAC data[0044].  The remaining limitations can be seen in claim 1.

As to claim 17, Reeve teaches wherein the monitoring data can be used to establish a baseline data values for the HVAC system[0052].  

As to claim 18, Reeve teaches wherein the monitoring system controller is configured to operate one or more sensors to collect environmental data values and generate an adjusted IATR value (IATRadj) [0037-0038, 0046-0047].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12, 15 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable Reeve (U.S. PG Pub. 2019/0293313) as applied to claims 1 and 16 above, and further in view of Burt (U.S. PG Pub. 2017/0307243).

Reeve teaches most of the claimed invention, but does not teaches the limitations of claims 3, 12, 15 and 19-20.  However, these are obvious variations as taught by Burt as follows:

As to claim 3, Burt teaches wherein the system monitoring controller generates an adjustment factor for the one or more environmental factors based on the data obtained during the performance evaluation period to minimize the variance of the IATRadj value[0048 If the cfm adjustment library does not include any data for available external or environment variables, then the component may skip this step. In block 235, the component adjusts ventilation in the zone based on the calculated lower limit cfm and cfm adjustments (if any) by, for example, adjusting (e.g., opening, closing, or modifying) a vent into the zone, increasing or decreasing the speed of a fan, closing any mechanical doors or other connected sources of airflow. In block 240, the component assesses external and internal conditions relative to the zone, such as temperature, rate of change of zone temperature, weather conditions, and so on. In block 245, the component records the current conditions (both external and internal) in a data store, such as a historical data store. In some embodiments, the collection and storage of historical data may be performed contemporaneously by a separate task, such as a build dataset component. In decision block 250, if there is a variance between expected conditions and measured conditions, then the facility loops back to block 230 to calculate adjustments and adjust the ventilation in the zone based on the variance, else the component continues at decision block 255. For example, if the rate of change of the temperature within the zone exceeds a predetermined or average value for the zone or for similar zones (e.g., zones having similar sizes or maximum occupancies), then the component can adjust the ventilation to increase airflow into the zone.].  

12 and 19, Burt teaches wherein the adjusted IATR value generated using an algorithm to minimize IATR variability utilizing one or more of the adjustment factors[0048 If the cfm adjustment library does not include any data for available external or environment variables, then the component may skip this step. In block 235, the component adjusts ventilation in the zone based on the calculated lower limit cfm and cfm adjustments (if any) by, for example, adjusting (e.g., opening, closing, or modifying) a vent into the zone, increasing or decreasing the speed of a fan, closing any mechanical doors or other connected sources of airflow. In block 240, the component assesses external and internal conditions relative to the zone, such as temperature, rate of change of zone temperature, weather conditions, and so on. In block 245, the component records the current conditions (both external and internal) in a data store, such as a historical data store. In some embodiments, the collection and storage of historical data may be performed contemporaneously by a separate task, such as a build dataset component. In decision block 250, if there is a variance between expected conditions and measured conditions, then the facility loops back to block 230 to calculate adjustments and adjust the ventilation in the zone based on the variance, else the component continues at decision block 255. For example, if the rate of change of the temperature within the zone exceeds a predetermined or average value for the zone or for similar zones (e.g., zones having similar sizes or maximum occupancies), then the component can adjust the ventilation to increase airflow into the zone.].  

15 and 20. The method of claim 1, wherein the performance analysis algorithm is configured to generate the IATRadj by solving one or more constants over the performance evaluation period for least IATR variance and alerting a user when the IATRadj value reaches a threshold value[ If the cfm adjustment library does not include any data for available external or environment variables, then the component may skip this step. In block 235, the component adjusts ventilation in the zone based on the calculated lower limit cfm and cfm adjustments (if any) by, for example, adjusting (e.g., opening, closing, or modifying) a vent into the zone, increasing or decreasing the speed of a fan, closing any mechanical doors or other connected sources of airflow. In block 240, the component assesses external and internal conditions relative to the zone, such as temperature, rate of change of zone temperature, weather conditions, and so on. In block 245, the component records the current conditions (both external and internal) in a data store, such as a historical data store. In some embodiments, the collection and storage of historical data may be performed contemporaneously by a separate task, such as a build dataset component. In decision block 250, if there is a variance between expected conditions and measured conditions, then the facility loops back to block 230 to calculate adjustments and adjust the ventilation in the zone based on the variance, else the component continues at decision block 255. For example, if the rate of change of the temperature within the zone exceeds a predetermined or average value for the zone or for similar zones (e.g., zones having similar sizes or maximum occupancies), then the component can adjust the ventilation to increase airflow into the zone.].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Burt into the system and methods of Reeve.  The motivation to combine is that Burt teaches using a proper rate of change for a room temperature can ensure user comfort [0038].

Response to Arguments
Applicant's arguments filed 11-21-22 have been fully considered but they are not persuasive. 
On Page 8 of the response, Applicant gives an overview of the claims’ status.  Applicant also cites case law and points to a citation used by Examiner.
On Page 9, Applicant states that current application utilizes IATR values over time to normalize IATR to a set of references conditions to generate an IATR value that has less variability.  Applicant does not seem to correlate these to any claim or claimed limitation.  Some of the wording can be seen in the newly amended claims, specifically that of the IATRadj value having less variability.  However, this portion of the claim is part of a group of environmental factors that only needs one of group to be satisfied and since Examiner’s has cited Reeve’s teachings of the “obtained  environmental data”.  Therefore, the arguments are directed toward an alternative that was used.  Applicant then argues claim 4 with a similar rational.  Again, claim 4 only needs at least one of as stated in line 1 and 2 and therefore does not need the humidity to be satisfied since Reeve clearly teaches using the OAT. Therefore, Reeve teaches all of claim 1 and all of claim 4 along with other claims. 
Continuing on page 9 and then on 10 Applicant seems to be citing more case law.
Applicant argues that the claims now state that the IATRadj is minimized.  Although this has been added to the claim it has been done so in a way that when generating the adjustment factor the minimization is the intended outcome.  As such it cannot be given weight.  Furthermore, it is believed that Burt’s method would minimize the this as well according to [0048]. Therefore, Burt teaches all of claim 3.
As shown above, Reeve alone and in combination with Burt teach all the claims.  As such, this action is made final.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119